Exhibit 10.1

Modification to Terms of Employment for Joseph J. Troy

February 9, 2015

Dear Joe:

The following will modify your Employment Agreement dated July 16, 2010, as
amended (the “Employment Agreement”) with Quality Distribution, Inc. (the
“Company) effective as of the date set forth above (the “Effective Date”).

 

  1. Section 4.2.3, clauses (ii) and (iii) amended by substituting the following
for the existing language:

“(ii) Base Salary payable in accordance with the normal payroll cycles of the
Company for one hundred and four (104) weeks following the Termination Date; and
(iii) if participating in the Company’s medical benefits at the time of
termination, Company provided medical benefits for the Employee (and his or her
eligible dependents) at active employee contribution rates for one hundred and
four (104) weeks following the Termination Date.”

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date.

 

QUALITY DISTRIBUTION, INC. By: LOGO [g894416ex10_1pg01a.jpg] Gary R. Enzor Chief
Executive Officer Agreed to and accepted as of the date first written above. By:
LOGO [g894416ex10_1pg01b.jpg] Joseph J. Troy



--------------------------------------------------------------------------------

Modification to Terms of Employment for Joseph J. Troy

March 27, 2014

Dear Joe:

The following will modify your Employment Agreement dated July 16, 2010, as
amended pursuant to a letter agreement dated December 30, 2012 (the “Employment
Agreement”) with Quality Distribution, Inc. (the “Company) effective as of
March 3, 2014 (the “Effective Date”).

 

  1. Section 3.1 is amended substituting the following for the first sentence
thereof:

As compensation for all services to be rendered pursuant to this Agreement, the
Company agrees to pay to the Executive during the Term a base salary, payable
bi-weekly, at the annual rate of $300,000 (the “Base Salary”).

 

  2. Section 3.2 is amended substituting the following for the second sentence
thereof:

At target, Employee’s annual cash bonus opportunity shall be 60% of Base Salary.

 

  3. Section 3 is amended by inserting a new Section 3.4, and renumbering the
prior Section 3.4 and the remaining sections (and references thereto)
accordingly:

Annual Equity Award. The Executive shall be eligible at the discretion of the
Compensation Committee, to receive an annual equity award, at target, equal to
125% of Executive’s base salary compensation. The Executive’s annual equity
award, if any, shall be made at the same time as annual equity awards are
normally made to similarly situated employees of the Company, pursuant to the
Quality Distribution, Inc. 2012 Equity Incentive Plan (“Equity Plan”).

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date. Except as set forth herein, all other terms and provisions
of the Employment Agreement remain unchanged and in full force and effect.

 

QUALITY DISTRIBUTION, INC. By: LOGO [g894416ex10_1pg02a.jpg] Gary R. Enzor Chief
Executive Officer Agreed to and accepted as of the date first written above. By:
LOGO [g894416ex10_1pg02b.jpg] Joseph J. Troy



--------------------------------------------------------------------------------

Modification to Terms of Employment for Joseph J. Troy

December 30, 2012

Dear Joe,

To ensure continued compliance with Section 409A of the Internal Revenue Code,
the following will modify your Employment Agreement dated July 16, 2010 (the
“Employment Agreement”) with Quality Distribution, Inc. (the “Company”) as
follows, effective as of the date hereof:

1. Subsection 4.2.2 is amended by deleting the last sentence thereof and by
substituting the following:

Such annual cash bonus shall be paid in a lump sum in the year following the
year in which the Termination Date occurs and at the same time such annual cash
bonuses are normally paid to similarly situated employees of the Company.

2. Subsection 4.2.3 is amended substituting the following for paragraph
(i) thereof and by deleting the last sentence thereof:

(i) an annual cash bonus at target prorated from the first day of such fiscal
year through the Termination Date to be paid in the year following the year in
which the Termination Date occurs and at the same time annual cash bonuses are
normally paid to similarly situated employees of the Company;

3. A new subsection 4.3.2 shall be added to Section 4.3 as follows:

4.3.2 The payments and benefits set forth in Section 4.2.3 shall be made or
begin, as applicable, within the 45-day period immediately following the
Termination Date, provided that Employee has delivered an executed copy of the
general release agreement described above and the seven (7) day statutory period
during which Employee may revoke such general release agreement has expired
before such 45th day. If such 45-day period begins in one calendar year and ends
in another, then any payments or benefits that are subject to Internal Revenue
Code Section 409A (“Section 409A”) shall be made or provided in the later
calendar year.

4. A new Section 20 shall be added to the end of the Employment Agreement as
follows:

20. Section 409A.

This Agreement shall be interpreted, administered and construed to reflect the
intent of the parties that all aspects of the Agreement shall, to the extent
subject to Section 409A, comply with Section 409A and any regulations and other
binding guidance thereunder and to avoid any adverse tax result thereunder. All
payments under this Agreement are deemed to be a separate payment for purposes
of Section 409A of the Code, and the right to a series of installment payments
shall be treated as the right to a series of separate payments. If, and only if
required by law, the Company shall not pay any amount or provide any benefit
under Section 4.2 until the first day of the seventh (7th) month following the
Termination Date, at which time all payments



--------------------------------------------------------------------------------

that would have otherwise been made since the Termination Date shall be made.
Neither the Company nor any of its Affiliates makes or has made any
representation, warranty, or guarantee of any federal, state, or local tax
consequences with respect to the entitlement or receipt of any benefit or
payment hereunder, including but not limited to, under Section 409A of the Code,
and Employee is solely responsible for all taxes, penalties and interest that
may result from his receipt of the amounts payable under this Agreement.

The Company requests your signature below and your subsequent delivery of this
letter agreement to the Company to evidence confirmation of your understanding
of, and agreement to, the above-described changes to the terms of your
employment as of December [    ], 2012.

 

QUALITY DISTRIBUTION, INC. By: LOGO [g894416ex10_1pg05a.jpg] Gary R. Enzor Chief
Executive Officer Agreed to and accepted as of the date first written above. By:
LOGO [g894416ex10_1pg05b.jpg] Joseph J. Troy



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the sixteenth day of July,
2010 between QUALITY DISTRIBUTION, INC., a Florida corporation (the “Company”),
and Joseph J. Troy the (“Employee”).

The Employee and the Company wish to enter into an employment relationship on
the terms and conditions set forth in this Agreement.

Accordingly, the Company and the Employee hereby agree as follows:

 

  1. Employment, Duties and Acceptance.

1.1 Employment. The Company hereby agrees to employ the Employee for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company, in the capacity of Executive Vice President and Chief Financial Officer
of the Company and to perform such other duties consistent with such position
(including service as a director or officer of any affiliate of the Company if
elected) as may be assigned by the Company. It is agreed and understood that, if
applicable, the Employee shall resign as an officer of the Company or any
subsidiary immediately upon termination of his employment hereunder for any
reason.

1.1.1 Duties and Authority. During the Term, the Employee shall serve as the
Executive Vice President and Chief Financial Officer and shall have the normal
duties, responsibilities, functions and authority of the position but subject to
the power and authority of the Chief Executive Officer and/or the Company’s
Board of Directors (the “Board”) to expand or limit such duties,
responsibilities, functions and authority, consistent with the foregoing, and to
overrule the actions of employees and officers of the Company, During the Term,
the Employee shall report to the Company’s Chief Executive Officer.

1.2 Acceptance. The Employee hereby accepts such employment and agrees to render
the services described above. During the Term, and consistent with the above,
the Employee agrees to serve the Company faithfully and to the best of the
Employee’s ability, to devote the Employee’s entire business time, energy and
skill to such employment, and to use the Employee’s best efforts, skill and
ability to promote the Company’s interests, It is understood that, during the
Term, subject to any conflict-of-interest policies of the Company and
Section 5.1, the Employee may (x) serve in any capacity with any civic,
charitable, educational or professional organization provided that such service
does not interfere with his duties hereunder, (y) make and manage investments of
his choice, and (z) serve on the board of directors of up to two non-competing
for-profit organizations provided that such board service does not interfere
with his duties hereunder as determined by the Company’s Chief Executive
Officer. Further, the Employee agrees not to serve as a board audit committee
chair for any non-competing for profit organization, due to the extensive
incremental workload created by this type of role. For the avoidance of doubt,
Employee currently serves on the board of directors of two non-competing
for-profit organizations and will retain the right to serve in such capacities.



--------------------------------------------------------------------------------

1.3 Location. The duties to be performed by the Employee hereunder shall be
performed primarily at the location specified by the Company, subject to
reasonable travel requirements consistent with the nature of the Employee’s
duties from time to time on behalf of the Company.

1.4 Fiduciary Relationship. The Employee acknowledges and fully understands
that, by entering into this Agreement, he undertakes a fiduciary relationship
with the Company, and, as a fiduciary, has the obligation to use due care and
act in the best interests of the Company at all times. Employee shall be candid
in all reports and responses to inquiries and shall include in any report or
response all information known or then available to the Employee, even if not
specifically requested, which Employee reasonably believes is material, relevant
and reasonably required for the understanding of the matter in question
sufficient to inform the person to whom such report or response is provided.
Failure of the Employee to fulfill all fiduciary obligations ordinarily imposed
by law on similarly situated employees in a fiduciary relationship will be
deemed a material breach of this Agreement by the Employee.

 

  2. Term of Employment.

2.1 Term. The term of the Employee’s employment under this Agreement (the
“Term”) shall commence on August 2, 2010 (the “Effective Date”), and shall end
on the date on which the Term is terminated pursuant to Section 4.

 

  3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Employee during the Term a base
salary, payable bi-weekly, at the initial annual rate of $250,000 (the “Base
Salary”). On each anniversary of the Effective Date, or such other appropriate
date during each year of the Term when the salaries of the Company’s employees
are normally reviewed, the Company and/or the Board shall review the
recommendation of the Company regarding the Employee’s Base Salary and determine
if, and by how much, the Base Salary should be increased.

3.2 Bonus. The Employee shall be eligible to receive a cash bonus for the
achievement of the Company’s Board-approved business plan. The annual cash bonus
target opportunity shall be 50% of Base Salary, The Employee’s annual cash
bonus, if any, shall be paid in a single lump sum cash payment at the same time
as annual bonuses are normally paid to similarly situated employees of the
Company. Bonus awards shall be prorated during the first fiscal year of the
Employee’s employment.

3.3 Stock Options. The Company agrees to grant Employee options to acquire
135,000 shares of the Company’s common stock pursuant to the Quality
Distribution, Inc. 2003 Stock Option Plan (“Option Plan”), such grant to be
effective as of the Effective Date, These options will vest in equal annual
installments over four years. Future grants will be at

 

2



--------------------------------------------------------------------------------

the discretion of the Company’s Compensation Committee. The foregoing grant is
subject to the provisions set forth in the Option Plan and the Stock Option
Agreement to be executed by Employee.

3.4 Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable expenses actually incurred or paid by the Employee during the Term in
the performance of the Employee’s services under this Agreement, subject to and
in accordance with applicable expense-reimbursement and related policies and
procedures as in effect from time to time.

3.5 Paid Time Off. During the Term, the Employee shall be entitled to twenty
(20) days of paid time off per fiscal year, with a carryover of up to ten
(10) days each fiscal year, but at no time an aggregate of more than ten
(10) days’ carryover, Days carried over may only be used for the purpose of
Family Medical Leave or Short Term Disability. Paid time off shall be prorated
for the first fiscal year of Employee’s employment in accordance with the
published Paid Time Off policy.

3.6 Benefits and Perquisites. During the Term, the Employee shall be eligible to
participate in those defined contribution, salary deferral, group insurance,
medical, dental, disability and other benefit plans and such perquisites of the
Company as from time to time in effect and on a basis no less favorable than any
other similarly situated Employee of the Company.

 

  4. Termination.

4.1 Termination Events.

4.1.1 Employee’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:

(i) the death of the Employee;

(ii) the physical or mental disability of the Employee, whether totally or
partially, such that, with or without reasonable accommodation, the Employee is
unable to perform the Employee’s material duties, for a period equal to the
greater of three months or the eligibility waiting period under the Company’s
long-term disability insurance policy; or

(iii) notice of termination for “Cause.” As used herein, “Cause” means (a) a
good faith finding by the Company of the Employee’s failure to satisfactorily
perform Employee’s assigned duties for the Company as a result of Employee’s
material dishonesty, gross negligence or intentional misconduct (including
intentionally violating any law, rule or regulation or any policy or guideline
of the Company); (b) Employee’s conviction of, or the entry of a pleading of
guilty or nolo contendere by Employee to, any crime involving moral turpitude or
any felony; or (c) a material breach of this Agreement by the Employee not cured
to the reasonable satisfaction of the Chief Executive Officer within thirty days
after written notice to the Employee by the Chief Executive Officer.

 

3



--------------------------------------------------------------------------------

4.1.2 The Employee may immediately resign the Employee’s position for Good
Reason, and, in such event, the Term shall terminate, As used herein, “Good
Reason” means without the Employee’s consent (i) material breach of this
Agreement by the Company not cured to the Employee’s reasonable satisfaction
within thirty days after written notice to the Chief Executive Officer by the
Employee; (ii) a material diminution of Employee’s duties or authority caused by
the Company; (iii) a change in Employee’s reporting assignment so that Employee
does not report directly to the Company’s Chief Executive Officer; or (iv) an
involuntary relocation of more than 50 miles of Employee’s principal place of
business as it exists as of the Effective Date.

4.1.3 The Company may terminate the Employee’s employment following notice of
termination without Cause given by the Company and, in such event, the Term
shall terminate.

4.1.4 The Employee may voluntarily resign the Employee’s position following
notice to the Company of the Employee’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate.

4.1.5 The date upon which Employee’s employment and the Term terminate pursuant
to this Section 4.1 shall be the Employee’s “Termination Date” for all purposes
of this Agreement.

4.2 Payments Upon a Termination Event.

4.2.1 Following any termination of the Employee’s employment, the Company shall
pay or provide to the Employee, or the Employee’s estate or beneficiary, as the
case may be: (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded but as yet unpaid, annual cash bonus or other incentive
awards for any fiscal year prior to the fiscal year during which the Employee’s
Termination Date occurs; (iii) any vested, but not forfeited benefits on the
Termination Date, under the Company’s employee benefit plans in accordance with
the terms of such plans; and (iv) benefit continuation and conversion rights to
which the Employee is entitled under the Company’s employee benefit plans.

4.2.2 Following termination of Employee’s employment and the Term by reason of
Section 4.1.1(i) or (ii), for the fiscal year during which the Termination Date
shall occur, the Employee, or his or her estate or representative, as
applicable, shall receive in addition to the payments in Section 4.2.1 above, an
annual cash bonus at target prorated from the first day of such fiscal year
through the Termination Date. Such annual cash bonus shall be paid in a lump sum
at the same time such annual cash bonuses are normally paid to similarly
situated employees of the Company.

4.2.3 Following a termination by the Company without Cause or by the Employee
for Good Reason, the Company shall pay or provide to the Employee in addition to
the payments in Section 4.2.1 above, (i) an annual cash bonus at target prorated
from the first day of such fiscal year through the Termination Date which shall
be paid in a lump sum at the same time as annual cash bonuses are normally paid
to similarly situated Employees of

 

4



--------------------------------------------------------------------------------

the Company; (ii) Base Salary payable in accordance with the normal payroll
cycles of the Company for fifty-two weeks following the Termination Date; and
(iii) if participating in the Company’s medical benefits at the time of
termination, Company provided medical benefits for the Employee (and his or her
eligible dependents) at active employee contribution rates for fifty-two weeks
following the Termination Date. COBRA coverage eligibility will be reduced
during the period of severance coverage. If, and only if, required by law, the
Company shall not commence payment of the amount described in Section 4.2.3(ii)
above until six months after the Termination Date.

4.3 General Release.

4.3.1 The receipt of any payment as set forth in Section 4.2.3 shall be
contingent upon the Employee’s execution of a general release agreement
reasonably acceptable to the Employee and Company that (i) waives any rights the
Employee may otherwise have against the Company and its Affiliates, and its and
their directors, officers, employees and agents, and (ii) releases the Company
and its Affiliates from actions, suits, claims, proceedings and demands related
to the period of Employee’s employment and/or the termination of Employee’s
employment, For purposes of this Agreement, “Affiliates” means any individual,
corporation partnership, association, joint-stock company, trust, unincorporated
association or other entity (other than the Company) that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the Company. Notwithstanding the foregoing, said
general release agreement shall not negate or in any way diminish Employee’s
right to enforce this Agreement, and Employee’s vested benefits and benefit
continuation/conversion rights under the Company’s employee benefit plans, and
Employee’s right to indemnification under Section 6 of this Agreement.

 

  5. Restrictive Covenant.

5.1 Restrictive Covenant. Employee agrees to be bound by the Restrictive
Covenant agreement set forth on Annex A and the Intellectual Property Protection
Agreement set forth on Annex B, both of which are attached hereto and herein
incorporated by reference.

 

  6. Indemnification.

The Company shall indemnify, defend, and hold harmless Employee in accordance
with the provisions of Article VI of the Company’s By-Laws.

 

  7. No Duty to Mitigate.

The Employee shall have no duty to mitigate any amounts payable to him or her
hereunder, and such amounts shall not be subject to reduction for any
compensation received by Employee from employment in any capacity or other
source following the termination of Employee’s employment with the Company and
its subsidiaries.

 

5



--------------------------------------------------------------------------------

  8. Prior Agreements; Amendments; No Waiver.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed orally,
but only by an instrument in writing signed by each party hereto. No failure on
the part of either party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any partial exercise of
any right hereunder preclude any further exercise thereof. Without limiting the
generality of the first sentence of this Section 8 any and all prior agreements
or purported agreements between the Company and Employee are hereby terminated
on and as of the Effective Date. In the event of any difference between this
Agreement and any other document referred to in this Agreement, this Agreement
shall control.

 

  9. Withholding.

The Company shall be entitled to withhold from any and all amounts payable to
Employee hereunder such amounts as may, from time to time, be required to be
withheld pursuant to applicable tax laws and regulations.

 

  10. Succession; Assignability; Binding Effect.

10.1 The Company may assign all of its rights and obligations hereunder to any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; provided, however, that the Company will require each
such successor or successors expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, and further
provided that nothing contained herein shall act as a release of the Company of
its obligations hereunder.

10.2 This Agreement shall inure to the benefit of and shall be binding upon the
Company and its successors and assigns. Employee may not assign, transfer,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any of
his rights or obligations hereunder without the prior written consent of the
Company, and any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void
and without effect, Notwithstanding the foregoing, it is expressly understood
and agreed that the Employee’s estate shall be entitled to all monies due to
Employee hereunder in the event Employee dies at, or subsequent to, the
termination of his employment, but prior to the receipt by Employee of monies
due him pursuant to the terms hereof.

 

  11. Headings.

The Section and subsection headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

  12. Notices.

Notice hereunder will be addressed to a party at Employee’s home address in
accordance with the Corporation’s personnel records or its corporate
headquarters address. Either party may change its address for notice purposes by
written notice to the other party in accordance with this Section 12.

 

  13. Governing Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida applicable to contracts made and to be
performed wholly in that state, without giving effect to the principles thereof
relating to conflicts or choice of laws.

 

  14. Execution in Counterparts.

This Agreement may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.

 

  15. Construction.

The parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

  16. Dispute Resolution.

Subject to the rights of the Company pursuant to Exhibits A and B herein, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Employee’s employment by the Company shall be settled by
arbitration before one arbitrator, The arbitration will be administered by the
American Arbitration Association in accordance with its National Rules for
Resolution of Employment Disputes, The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall take place
in the Tampa, Florida area, or in any other mutually agreeable location, In the
event any judicial action is necessary to enforce the arbitration provisions of
this Agreement, sole jurisdiction shall be in the federal and state courts, as
applicable, located in Florida. Any request for interim injunctive relief or
other provisional remedies or opposition thereto shall not be deemed to be a
waiver of the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

 

7



--------------------------------------------------------------------------------

  17. Corporate Opportunity.

During the Term, Employee shall submit to the Board all business, commercial and
investment opportunities or offers presented to Employee or of which Employee
becomes aware, which relate to the business of the Company at any time during
the Term (“Corporate Opportunities”). Unless approved by the Board in writing
after full disclosure, Employee shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Employee’s own behalf.

 

  18. Insurance.

The Company may, at its discretion, apply for and procure in its own name and
for its own benefit life and/or disability insurance on Employee in any amount
or amounts considered advisable. Employee agrees to cooperate in any medical or
other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance. Employee hereby represents that he has no
reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

 

  19. Employee’s Representations.

Employee hereby represents and warrants to the Company that: (i) the execution,
delivery and performance of this Agreement by Employee do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
he is bound; (ii) Employee is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity except as disclosed to the Company prior to the date hereof;
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms, Employee hereby acknowledges and represents that he
understands his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC. By: LOGO [g894416ex10_1pg13a.jpg]  

 

Gary R. Enzor Chief Executive Officer EMPLOYEE: LOGO [g894416ex10_1pg13b.jpg]

 

Joseph J. Troy

 

9



--------------------------------------------------------------------------------

ANNEX A

RESTRICTIVE COVENANT

In consideration of Employee’s employment with the Company, the provision by the
Company of trade secrets and confidential information to Employee, the Company’s
introduction to Employee of its clients and customers, and other good and
valuable consideration, Employee and Company agree as follows:

For a period of twelve months after Employee’s employment with the Company
terminates, Employee will not engage, either individually or on behalf of any
other person, firm, or entity, in the bulk trucking business, trans-loading,
bulk tank cleaning business, logistics business or the transportation brokerage
business in any geographic area in which the Company participated in those
businesses during the last twenty-four months prior to Employee’s Termination
Date.

The above restriction does not preclude Employee from: (i) owning, operating or
managing any business, or being employed by any person, firm or entity in a
non-competing organization, or (ii) owning no more than five percent of the
equity of any publicly traded entity in a non-competing organization with
respect to which Employee is not an officer, director, employee, consultant,
advisor, or agent.

In addition, Employee acknowledges that irreparable damage would occur in the
event of a breach of the provisions of this Restrictive Covenant by Employee.
Therefore, in addition to any other remedy to which it is entitled at law or in
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Restrictive Covenant and to enforce
specifically the terms of such provisions.

If any provision of this Restrictive Covenant is found by any court of competent
jurisdiction to be invalid or unenforceable for any reason, such finding shall
not affect, impair or invalidate the remainder of this Covenant, Furthermore, if
the scope of any restriction or requirement contained in this Covenant is too
broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and any court of competent jurisdiction may so modify
such scope in any proceeding brought to enforce such restriction or requirement.

Nothing in this Restrictive Covenant promises or guarantees Employee employment
with the Company and the Company and Employee retain the right to terminate
Employee’s employment as provided in the Agreement to which this is an exhibit.

 

AGREE: LOGO [g894416ex10_1pg14.jpg]

 

DATE:

7-16-10



--------------------------------------------------------------------------------

ANNEX B

INTELLECTUAL PROPERTY PROTECTION AGREEMENT

In consideration of Employee’s employment with the Company, the provision by the
Company of trade secrets and confidential information to Employee, the Company’s
introduction to Employee of its clients and customers, and other good and
valuable consideration, Employee and Company agree as follows:

ARTICLE I

CONFIDENTIALITY

Employee will not use or disclose, except (i) on behalf of the Company and in
accordance with Employee’s job responsibilities, or (ii) as required by
applicable laws, as ordered by a court or an arbitration tribunal of competent
jurisdiction, as required by the SEC or other regulatory organization or agency,
or pursuant to a duly authorized and executed subpoena, any Confidential
Information belonging to the Company, including its affiliates and subsidiaries,
“Confidential Information” means information or data in written, electronic, or
any other form, tangible or intangible, which is not generally known outside the
Company. Confidential Information includes, but is not limited to,

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.



--------------------------------------------------------------------------------

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

(vii) Further, anything created by the Employee while working for the Company
will be property of the Company and be considered as confidential information
for the purpose of this article.

Employee will return to the Company upon termination of employment all property
belonging to the Company, including all Confidential Information in a tangible
form. The restriction in this paragraph on using or disclosing Confidential
Information extends beyond Employee’s employment with the Company, so long as
the Confidential Information is not generally known outside of the Company.

ARTICLE II

NON-SOLICITATION

 

2.1 Employee will not, for a period of twelve months after Employee’s employment
with the Company terminates (the “Non-Solicitation Expiration”), solicit or make
any other contact with, directly or indirectly, any customer of the Company or
any of its subsidiaries, who or which was a customer at any time during the
twenty-four months prior to Employee’s Termination Date, with respect to the
provision of any service to any such customer that is the same or substantially
similar to any offered or provided to such customer by the Company or any of its
subsidiaries.

 

2.2 Employee will not, prior to the Non-Solicitation Expiration, solicit or make
any other contact regarding the Company or any of its subsidiaries with any
union or similar organization which has a collective bargaining agreement, union
contract or similar agreement with the Company or any Subsidiary or affiliate or
which is seeking to organize employees of the Company or any Subsidiary, with
respect to any employee of the Company or such union’s or similar organization’s
relationship or arrangements with the Company or any subsidiary.

 

2.3 Employee will not, prior to the Non-Solicitation Expiration, solicit or make
any other contact with, directly or indirectly, any person who is an employee or
independent contractor (including, without limitation, any of the Company’s
truck drivers, owner/operators, or affiliate terminal operators, or the
employees or fleet owners associated with any affiliate terminal operator) of
the Company or any of its subsidiaries or affiliates as or the Employee’s
Termination Date (or any person who was employed by the Company or any of its
subsidiaries or affiliates at any time during the three-month period prior to
the Employee’s Termination Date) with respect to any employment services or
other business relationship.

 

2



--------------------------------------------------------------------------------

ARTICLE III

NON-DISPARAGEMENT

Employee will not make or publish, or cause to be made or published, any
statement or information that disparages or defames the Company or any of its
subsidiaries or affiliates, or any employees or representatives thereof.

The Company agrees not to make or publish, or cause to be made or published, any
statement or information that disparages or defames Employee.

ARTICLE IV

MISCELLANEOUS

 

4.1 Remedies

The parties acknowledge that irreparable damage would occur in the event of a
breach of any of the provisions of this Intellectual Property Protection
Agreement. Therefore, in addition to any other remedy to which they are entitled
at law or in equity, the parties shall be entitled to an injunction or
injunctions to prevent breaches of such sections of this Intellectual Property
Protection Agreement and to enforce specifically the terms and provisions of
such sections.

 

4.2 Jurisdiction and Governing Law

This Intellectual Property Protection Agreement shall be governed in accordance
with the laws of the State of Florida and the exclusive jurisdiction for
enforcing this agreement shall be the federal or state courts located in
Florida.

 

4.3 Severability

If any provision of this Intellectual Property Protection Agreement is found by
any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement, Furthermore, if the scope of any restriction contained in this
Agreement is too broad to permit enforcement of such restriction or requirement
to its full extent, then such restriction or requirement shall be enforced to
the maximum extent permitted by law, and the Employee consents and agrees that
any court of competent jurisdiction may so modify such scope in any proceeding
brought to enforce such restriction or requirement.

 

4.4 Amendments

No change, alteration or modification hereof may be made except in writing,
signed by each of the parties hereto.

 

4.5 Interpretation

The headings in this Intellectual Property Protection Agreement are for
convenience and reference only and shall not be construed as part of this
Agreement or to limit or

 

3



--------------------------------------------------------------------------------

otherwise affect the meaning hereof. This Agreement contains all of the terms
and conditions agreed upon by the parties and no other agreements, oral or
otherwise, exist or shall be binding upon the parties as to the subject matter
hereof.

 

4.6 Nothing in this Intellectual Property Protection Agreement promises or
guarantees Employee employment with the Company and the Company and. Employee
retain the right to terminate Employee’s employment, as provided in the
Agreement to which this is an exhibit.

 

AGREED: LOGO [g894416ex10_1pg18.jpg]

 

 

DATE:

7-16-10

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC. By: LOGO [g894416ex10_1pg19.jpg]  

 

Gary R. Enzor Chief Executive Officer EMPLOYEE:

 

Joseph J. Troy